Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art cited by the Examiner do not teach or suggest the following underlined limitations:  
A method for sending high-efficiency (HE) feedback data packets, the method comprising:
identifying, by one or more processors of a first device, a trigger frame received from a
second device; identifying, based on the trigger frame, a resource unit allocated to the first device, wherein the resource unit is associated with a 20 MHz portion of a bandwidth; utilizing, based on the resource unit and the bandwidth, tones associated with a high-efficiency short training field (HE-STP) of a HE trigger-based (TB) feedback null data packet (NDP); and sending the HE TB feedback NDP to the second device in the 20 MHz portion of the bandwidth, wherein the HE TB feedback NDP comprises the tones. As indicated in independent claim 40.
	Independent claims 21 and 33 have similar limitations and allowed for similar reasons.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        12/28/2021